Citation Nr: 0432774	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased rating for 
degenerative joint disease of the right knee, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for status post 
arthroscopic meniscectomy of the right knee with anterior 
cruciate ligament reconstruction and with laxity, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO granted 
service connection for degenerative joint disease of the 
right knee and awarded a 10 percent evaluation to this 
disability, effective from September 11, 2000.  Also by the 
August 2002 rating action, the RO denied the issue of 
entitlement to a disability rating greater than 10 percent 
for the service-connected status post arthroscopic 
meniscectomy of the right knee with anterior cruciate 
ligament reconstruction and with laxity.  In an August 2003 
rating action, the RO awarded an increased evaluation of 
20 percent, effective from January 10, 2003, for the 
service-connected degenerative joint disease of the right 
knee.  


REMAND

At the most recent VA examination, which was conducted in 
January 2003, the veteran complained of daily right knee pain 
(on a scale of 10 out of 10) as well as stiffness, swelling, 
heat and redness, instability, "locking," fatigability, and 
lack of endurance in this joint.  A physical examination of 
the veteran's right knee demonstrated flexion from zero to 
68 degrees; extension of minus 12 degrees; pain on motion at 
68 degrees of flexion; stable medial and lateral collateral 
ligaments; stable anterior and posterior cruciate ligaments; 
and a negative McMurray's test (with regard to the right 
medial and lateral meniscus).  

At the personal hearing subsequently conducted before the 
undersigned Veterans Law Judge at the RO in March 2004, the 
veteran testified that his right knee condition has increased 
in severity since the last evaluation.  Hearing transcript 
(T.) at 3.  In particular, the veteran described increased 
pain, locking, swelling, stiffness, and limitation of motion.  
T. at 3-8, 13-14.  

Thereafter, in April 2004, the veteran underwent a private 
examination of his right knee.  At that time, he complained 
of "quite a bit of pain" in his right knee (primarily in 
the medial aspect of the joint) as well as difficulty walking 
or completing any type of ambulatory endeavors.  The 
veteran's treating physician, who conducted the examination, 
concluded that the veteran has "some worsening" of his 
condition over the past two years.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent of the service-connected 
degenerative joint disease of the right 
knee and the service-connected status 
post arthroscopic meniscectomy of the 
right knee with anterior cruciate 
ligament reconstruction and with laxity.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right knee 
disabilities.  In particular, the 
examiner should provide the range of 
motion of the veteran's right knee and 
should note the presence (including 
degree of severity) or absence of any 
subluxation or lateral instability of 
this joint resulting from 
service-connected disability.  

Furthermore, the examiner should note 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right knee repeatedly over a period 
of time.  

2.  The RO should then re-adjudicate the 
issues of entitlement to an initial 
disability rating greater than 10 percent 
for degenerative joint disease of the 
right knee September 11, 2000 to 
January 9, 2003; entitlement to an 
initial disability rating greater than 
20 percent for degenerative joint disease 
of the right knee since January 10, 2003; 
and entitlement to a disability rating 
greater than 10 percent for status post 
arthroscopic meniscectomy of the right 
knee with anterior cruciate ligament 
reconstruction and with laxity.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



